DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 08/02/2022. Claims 19-27 are currently pending with claims 1-18 cancelled by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tierney (US Patent 6331181) and further in view of Racenet (US Pub 20050006432), Swayze (US Pub. 20080167736) and Tovey (US Patent 5643294).

Regarding Claim 19, Tierney disclose a surgical system (10-Fig. 1), comprising: 
a surgical robot (50-Fig. 2), comprising: 
a mounting interface (58-Fig. 3A); and 
a plurality of motors (70-Fig. 2B); and 
a surgical instrument (54-Fig. 2) attachable to said mounting interface (Column 7, lines 16-28, tool 54 is supported on manipulator 58, which is interpreted as a mounting interface), wherein said surgical instrument comprises: 
a housing (110-Fig. 6), comprising: 
an external surface (Fig. 6, side of interface 110 opposite the shaft 102) configured to interface with said mounting interface when said surgical instrument is attached to said surgical robot (Column 9, lines 8-15, interface 110 couples’ tool 54 to the manipulator); 
rotatable drive members (118-Fig. 6) protruding through said external surface (Fig. 6, elements 118 would have to protrude through interface 110 to engage drive system 116 of fig. 4A);  
an elongate shaft (102-Fig. 4) extending from said housing; 
an end effector (112-Fig. 4) extending from said elongate shaft, wherein said end effector defines a longitudinal axis (Fig. 4, end effector 112 is along an axis defined shaft 102), wherein said end effector is configured to be replaceably attached to said elongate shaft (Column 9, lines 8-15, effector 112 is coupled to shaft 102);
an articulation joint (114-Fig. 4); 
an articulation drive (116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114);
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6 and Column 9, lines 33-45, multiple drive elements 118 can drive a variety of alternative drive systems which are capable of driving the motion of the end effector about the axes is interpreted as drives for the articulation and rotational drives for the end effector; Column 6, lines 20-38, cites staple appliers, which would require a firing drive in order to apply the staples).
Tierney discloses that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding wherein said end effector is configured to be replaceably attached to said elongate shaft, and wherein said end effector comprises: 
an anvil; 
a channel; and 
a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke;
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis.
Racenet teaches and end effector (16-Fig. 8), wherein said end effector is configured to be replaceably attached to (Fig. 8, 16 connects and disconnects from 14) an elongate shaft (14-Fig. 8), and wherein said end effector comprises: an anvil (238-Fig. 19); a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, so to allow an operator of the surgical instrument the ability to replace the end effector and staple cartridge contained within the end effector to be replaced after the staples contained within the staple cartridge have be fired, in order to allow the operator to add additional staples to a surgical site. 
However, Tierney and as modified by Racenet is silent regarding: 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke;
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis.
Swayze teaches a firing drive (Fig, 3, assembly of shaft 36, instrument 32 and bearing 38) comprising a rotatable drive screw (36-Fig. 3) and a firing member (32-Fig. 3), wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke (paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the firing mechanism of the disposable tool unit of Racenet to have incorporated the shaft and instrument of Swayze, so to translate the instrument within the staple cartridge with a threaded screw, in order improve performance of the staple cartridge by simplifying the staple and blade firing mechanism. 
However, Tierney and as modified by Racenet and Swayze is silent regarding:
a rotation drive configured to rotate said end effector relative to said elongate shaft about said longitudinal axis.
Tovey teaches a rotation drive (24-Fig. 7) configured to rotate an end effector (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Tierney, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 20, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably received within said channel (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 21, Tierney disclose a surgical system (10-Fig. 1), comprising: 
a surgical robot (50-Fig. 2), comprising: 
a mounting interface (58-Fig. 3A); and 
a plurality of motors (70-Fig. 2B); and 
a surgical instrument (54-Fig. 2) attachable to said mounting interface (Column 7, lines 16-28, tool 54 is supported on manipulator 58, which is interpreted as a mounting interface), wherein said surgical instrument comprises: 
a housing (110-Fig. 6), comprising: 
an external surface (Fig. 6, side of interface 110 opposite the shaft 102) configured to abut said mounting interface when said surgical instrument is attached to said surgical robot (Column 9, lines 8-15, interface 110 couples tool 54 to the manipulator);  
rotatable drive members (118-Fig. 6) extending beyond said external surface (Fig. 6, elements 118 extending beyond interface 110 to engage drive system 116 of fig. 4A); 
an elongate shaft (102-Fig. 4) extending from said housing; 
an end effector (112-Fig. 4) is configured to be replaceably attached to said elongate shaft (Column 9, lines 8-15, effector 112 is coupled to shaft 102), wherein said end effector defines a longitudinal axis (Fig. 4, end effector 112 is along an axis defined shaft 102);
a fixed articulation joint (114-Fig. 4); 
an articulation drive (116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said fixed articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114).
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).
Tierney disclose that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding:
wherein said end effector defines a longitudinal axis, wherein said end effector comprises a distal end including an anvil, a channel, and a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Racenet teaches and end effector (16-Fig. 8), wherein said end effector defines a longitudinal axis (Fig. 8, length of DLU 16 defines a longitudinal axis), and wherein said end effector comprises: an anvil (238-Fig. 19); a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, so to allow an operator of the surgical instrument the ability to replace the end effector and staple cartridge contained within the end effector to be replaced after the staples contained within the staple cartridge have be fired, in order to allow the operator to add additional staples to a surgical site. 
However, Tierney and as modified by Racenet is silent regarding: 
a firing drive comprising a rotatable drive screw and a firing member, wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Swayze teaches a firing drive (Fig, 3, assembly of shaft 36, instrument 32 and bearing 38) comprising a rotatable drive screw (36-Fig. 3) and a firing member (32-Fig. 3), wherein the rotation of said rotatable drive screw translates said firing member from a proximal position toward a distal position during a staple firing stroke (paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the firing mechanism of the disposable tool unit of Racenet to have incorporated the shaft and instrument of Swayze, so to translate the instrument within the staple cartridge with a threaded screw, in order improve performance of the staple cartridge by simplifying the staple and blade firing mechanism. 
However, Tierney and as modified by Racenet and Swayze is silent regarding:
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Tovey teaches a rotation drive (24-Fig. 7) configured to rotate a distal end (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47), wherein the rotation drive is controlled by separate rotatable drive member (Fig. 7, knob 24 is an independent rotatable drive member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Tierney, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 22, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably received within said channel (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 23, Tierney discloses a surgical instrument (54-Fig. 2) for use with a surgical system (10-Fig. 1) comprising a surgical robot (50-Fig. 2) comprising a plurality of motors (70-Fig. 2B) and a mounting interface (58-Fig. 3A), wherein said surgical instrument comprises: 
a housing (110-Fig. 6) comprising an external surface (Fig. 6, side of interface 110 opposite the shaft 102) and rotatable drive members (118-Fig. 6) extending through said external surface (Fig. 6, elements 118 would have to protrude through interface 110 to engage drive system 116 of fig. 4A); 
an elongate shaft (102-Fig. 4) extending from said housing, wherein said elongate shaft defines a longitudinal axis (Fig. 4, shaft 102 defines an axis); 
an articulation joint (114-Fig. 4); 
an articulation drive (116-Fig. 4A) configured to articulate said end effector relative to -2-said elongate shaft about said articulation joint (Fig. 4 and Column 9, lines 16-30, drive system 116 of fig. 4A, articulates end effector 112 relative to shaft 102 about wrist 114); and
wherein said firing drive, said articulation drive, and said rotation drive are each controlled by separate rotatable drive members (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).
Tierney disclose that end effector 112 can be a stapler (Column 6, lines 20-37), however, Tierney is silent regarding:
an end effector configured to be replaceably attached to said elongate shaft, wherein said end effector comprises: a distal end comprising an anvil and a channel; and a staple cartridge; 
a firing drive comprising a rotatable drive screw and a firing member, wherein rotation of said rotatable drive screw causes said firing member to move from a proximal position toward a distal position during a staple firing stroke; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Racenet teaches an end effector (16-Fig. 8) configured to be replaceably attached to (Fig. 8, 16 connects and disconnects from 14) an elongate shaft (14-Fig. 8), wherein said end effector comprises: a distal end (distal end of 16) comprising an anvil (238-Fig. 19) and a channel (252-Fig. 19); and a staple cartridge (254-Fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the tool and shaft of Tierney, to have incorporated the disposable loading unit (DLU), as taught by Racenet, so to allow an operator of the surgical instrument the ability to replace the end effector and staple cartridge contained within the end effector to be replaced after the staples contained within the staple cartridge have be fired, in order to allow the operator to add additional staples to a surgical site. 
Tierney and as modified by Racenet is silent regarding:
a firing drive comprising a rotatable drive screw and a firing member, wherein rotation of said rotatable drive screw causes said firing member to move from a proximal position toward a distal position during a staple firing stroke; and
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Swayze teaches a firing drive (Fig, 3, assembly of shaft 36, instrument 32 and bearing 38) comprising a rotatable drive screw (36-Fig. 3) and a firing member (32-Fig. 3), wherein the rotation of said rotatable drive screw causes said firing member to move from a proximal position toward a distal position during a staple firing stroke (paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the firing mechanism of the disposable tool unit of Racenet to have incorporated the shaft and instrument of Swayze, so to translate the instrument within the staple cartridge with a threaded screw, in order improve performance of the staple cartridge by simplifying the staple and blade firing mechanism. 
However, Tierney and as modified by Racenet and Whitman is silent regarding:
a rotation drive configured to rotate said distal end relative to said elongate shaft about said longitudinal axis.
Tovey teaches a rotation drive (24-Fig. 7) configured to rotate a distal end (16-Fig. 7) relative to an elongate shaft about a longitudinal axis (Column 6, lines 41-47), wherein the rotation drive is controlled by separate rotatable drive member (Fig. 7, knob 24 is an independent rotatable drive member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified drive mechanism and shaft assembly of Tierney, to have incorporated the rotation drive and shaft assembly of Tovey, in order to add an additional degree of freedom orientation for a tool assembly, so to increase the range of motion of a tool assembly which results in an increase in the number of operations the surgical instrument can perform.

Regarding Claim 24, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Racenet further teaches wherein said staple cartridge is replaceably received within said channel (paragraph [0139], if a cartridge is received within a channel then the cartridge can also be removed from the channel).

Regarding Claim 25, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Racenet further teaches wherein said end effector comprises said articulation joint (233-Fig. 5).

Regarding Claim 26, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Racenet further teaches wherein said elongate shaft is rigid (Fig. 8, shaft 14 appears to be rigid).

Regarding Claim 27, Tierney and as modified by Racenet, Swayze and Tovey in the parent claim, Tierney discloses wherein each of said rotatable drive members is configured to receive a rotary output motion from said surgical robot (Fig. 6, there are four driven elements 118 to drive different mechanical functions of tool 54).

Response to Arguments
Applicant’s arguments, see Drawing objections on page 5, filed 08/02/2022, with respect to the drawings have been fully considered and are persuasive.  The drawing objection of the office action filed on 03/02/2022 has been withdrawn. 
Applicant’s arguments, see claim rejections under 112, filed 08/02/2022, with respect to 112(a and b) have been fully considered and are persuasive.  The 112a and 112b rejections of the office action filed on 03/02/2022 has been withdrawn. 
Applicant’s arguments, see 103 rejection on pages 6-7, filed 08/02/2022, with respect to the rejection(s) of claim(s) 19-27 under 103 in regards to the motion of the firing member of Whitman being opposite of the claimed motion of the firing member have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swayze and detailed above.
Regarding Applicant’s argument that:
“one skilled in the art would not combine the cited references together in order to arrive at the claimed invention. The Office Action primarily relies on Tierney '181 as disclosing the claimed surgical system. Notably, the robotic platform disclosed in Tierney '181 includes cable-driven scissors 114 illustrated in FIG. 5A, reproduced below. Cables are pushed and pulled to articulate the scissors 114 and another set of cables are pushed and pulled to open and close the jaws 112a and 112b. This device lacks a distally-translated drive that extends through the articulation joint, let alone a staple firing drive which transmits significant firing loads. The additional end effectors shown in FIGS. 5B-5H of Tierney '181 have the same issues. A person of ordinary skill in the art would not look to Tierney '181 as a robotic platform that could handle the staple firing drive of Whitman '597, for example”
In response to applicant's argument above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner disagrees because the applicant has not claimed “a distally-translated drive that extends through the articulation joint”, resulting in the argument being mute, additionally, Tierney discloses the claimed surgical robot which utilizes multiple drive units, wherein Racenet is relied upon to teach a disposable end effector attached to a surgical tool and Swayze further detailing how the staples are fired from a disposable end effector, as the surgical robot as claimed by the applicant, fails to cite additional structural components to further detail how the applicant’s invention differs from the prior art of record. 

Regarding Applicant’s argument that:
“Acknowledging that "Tierney as modified by Racenet and Whitman is silent regarding a rotation drive," the Office Action relies on the teachings of Tovey '294 to rectify the shortcoming. See, Office Action at Page 9. In doing so, the Office Action is silent as to how and/or why one of ordinary skill in the art would combine such a rotation drive with the cable-driven system of Tierney '181. In order to achieve end effector rotation, the cables extending through the shaft would necessarily twist. Such twisting would cause movement of the cables resulting in unwanted articulation of the end effector”.
In response to applicant's argument above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner disagrees because the applicant has only claimed a rotation drive configured to rotate the end effector relative to the shaft, as such, Fig. 5A of Tierney meets the claimed rotation drive, because axis A3 which allows the end effector to rotate relative to the shaft and allows the cable to twist, wherein such twisting would not result in unwanted articulation of the end effector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/04/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731